PARKER, Judge.
The order appealed from is interlocutory, does not affect a substantial right of the respondent appellant, and does not otherwise fall within any of the subsections of G.S. 7A-27 (d). The appeal is premature and accordingly will be dismissed. 1 Strong, N. C. Index 2d, Appeal and Error, § 6.
The order appealed from contains no findings of fact, no ruling upon the questions sought to be raised by respondent appellant’s motion to dismiss, and no direction to respondent to do or to refrain from doing anything. At most, it simply announced *596the trial court’s conclusion of law, unrelated to any factual finding, “ [t] hat all of the requests from the respondent to the petitioner to cease and desist in the years 1971, 1972 and 1973, were merely informal requests without the force and effect of law.” If this be considered a declaratory judgment, it still did not affect any substantial right of respondent Commissioner, who was in no way prevented from fully exercising his statutory responsibilities and powers to make examinations, conduct hearings, and, upon proper findings to suspend, revoke or refuse to renew National’s license to do business in this State. We further note that G.S. 58-66 provides that the license required of insurance companies continues for the next ensuing twelve months after July first of each year, and the order appealed from, whatever its effect, deals with a matter which for all practical purposes is now moot.
Appeal dismissed.
Judges Vaughn and Carson concur.